Citation Nr: 0304975	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  98-16 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to service connection for residuals of 
frostbite.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hand disorder.

6.  Entitlement to an effective date earlier than November 
24, 1997, for the assignment of a 50 percent evaluation for 
post-traumatic stress disorder (PTSD).

7.  Entitlement to a total evaluation due to individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from November 1952 to November 
1954.  This claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from an April 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  That rating decision, in 
pertinent part, denied claims of entitlement to service 
connection for bilateral hearing loss, bilateral tinnitus, 
and for residuals of frostbite.  The RO also denied requests 
to reopen claims for entitlement to service connection for a 
right shoulder disorder and a right hand disorder, and denied 
entitlement to TDIU.  By a decision issued in March 2001, the 
Board, in pertinent part, remanded those claims for further 
development.  Development has been conducted, and the claims 
returned to the Board for appellate review.  

By a rating decision issued in April 2002, the RO implemented 
the Board's March 2001 appellate decision granting an 
increased evaluation to 50 percent for PTSD, and the RO 
assigned November 24, 1997 as the effective date for that 
increased evaluation.  The veteran disagreed with the 
assigned effective date, by a statement submitted in May 
2002.  After a statement of the case was issued in July 2002 
regarding the assigned effective date, the veteran submitted 
a timely substantive appeal as to that issue later that 
month.

The veteran also disagreed with the 50 percent evaluation 
assigned by the RO in conformance with the Board's decision.  
The RO properly interpreted this disagreement as a new claim 
for an evaluation in excess of 50 percent.  38 U.S.C.A. § 
7103 (decision of the Board is final unless reconsideration 
is ordered); 38 U.S.C.A. § 7252 (exclusive jurisdiction to 
review decisions of the Board vested in Court of Appeals for 
Veterans Claims).  By a rating decision issued in November 
2002, the RO denied an evaluation in excess of 50 percent for 
PTSD.  The evidence of record does not reflect that the 
veteran has submitted disagreement with that evaluation 
following the rating decision.  That issue is not before the 
Board for appellate review at this time.

After reviewing the contentions and evidence of record, the 
Board finds that the issues on appeal are more accurately 
stated as described on the title page of this decision.

The report of an April 1990 VA examination reflects that, in 
addition to a laceration of the right palm, the veteran was 
status post a crush injury to the right wrist and hand.  In a 
claim submitted in September 1997, the veteran indicated he 
was seeking service connection for his right shoulder and 
right hand.  At the time of VA examination conducted in March 
1998, the veteran reported that he fell and injured his right 
hand in service.  It appears that the veteran attempted to 
seek service connection for a right hand disorder other than 
a laceration, for which he has already been awarded service 
connection, and did not limit the right hand disorder for 
which service connection was being sought to a gunshot wound.  
However, the RO interpreted him claim as a claim for service 
connection for a gunshot wound of the right hand.  The Board 
does not agree that the veteran so limited the claim for 
right hand disability.  To the extent that the veteran 
claimed service connection for a right hand injury other than 
a gunshot wound or laceration, that claim has not been 
adjudicated, and is not before the Board on appeal.  This 
claim is addressed in the REMAND appended to this decision, 
as the claim of entitlement to TDIU, which is before the 
Board on appeal, cannot be addressed until this claim for 
service connection has been adjudicated, if the veteran 
wishes to pursue it.

The issues of entitlement to service connection for a right 
shoulder disorder, entitlement to an effective date prior to 
November 24, 1997, for the assignment of a 50 percent 
evaluation for PTSD and of entitlement to TDIU are addressed 
in the REMAND appended to this decision.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims adjudicated 
herein, and all evidence necessary for an equitable 
disposition of the claims addressed in this decision has been 
obtained.

2.  There is no medical opinion of record which links the 
veteran's diagnosed hearing loss to his service or any 
incident thereof.

3.  The veteran canceled VA audiologic examination which was 
scheduled to afford him an opportunity to obtain medical 
opinion as to the etiology of diagnosed hearing loss.  

4.  There is no medical evidence which confirms that the 
veteran has tinnitus, and there is no medical opinion of 
record which links the veteran's claimed tinnitus, if 
present, to his service or any incident thereof.

5.  The veteran canceled VA audiologic examination which was 
scheduled to afford him an opportunity to obtain medical 
opinion as to whether a medical diagnosis of tinnitus could 
be assigned, and, if so, to determine the etiology of such 
disorder.  

6.  There is no medical evidence of record which confirms 
that the veteran has residuals of frostbite, and there is no 
medical opinion of record which links the veteran's claimed 
frostbite, if present, to his service or any incident 
thereof.

7.  The veteran canceled VA examinations scheduled to afford 
the veteran an opportunity to obtain medical opinion as to 
whether residuals of frostbite were present, and, if so, to 
determine the etiology of those residuals.

8.  A rating decision issued in August 1993 denied a claim of 
entitlement to service connection for a right shoulder 
disorder, and the veteran disagreed with that determination 
by statements submitted in February 1994 and in April 1994, 
but the RO did not issue a statement of the case.  

9.  No evidence relevant to establish that the veteran 
sustained a gunshot wound of the right hand has been 
submitted since a June 1990 rating decision which denied 
entitlement to service connection for a gunshot wound, right 
hand.  


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for 
hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1153, 1154, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309, 3.310 
(2002).

2.  The criteria for an award of service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2002).

3.  The criteria for an award of service connection for 
residuals of frostbite have not been met.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309, 3.310 (2002).

4.  August 1993 and February 1994 rating decisions which 
denied a claim of entitlement to service connection for a 
right shoulder disorder are not final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (2002); 
38 C.F.R. § 3.105 (1986). 

5.  A June 1990 rating decision which denied entitlement to 
service connection for a gunshot wound, right hand, is final, 
and new and material evidence has not been submitted to 
reopen that claim.  38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for hearing loss, tinnitus, residuals of 
frostbite, and that he has submitted new and material 
evidence to reopen claims for service connection for a right 
shoulder disorder and for a right hand disorder, other than a 
laceration. 

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claims before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  
   
The veteran was initially notified of the evidence required 
to establish his claims by a rating decision issued in April 
1999.  By the Board's remand in March 2001, the veteran was 
advised generally of enactment of the VCAA, and VA's duties 
to assist him in identifying and obtaining evidence and 
medical opinion.  The Board directed the RO to afford the 
veteran additional opportunity to identify VA medical 
facilities at which he received treatment, and to obtain 
records from the Fort Leavenworth VA Medical Center, to 
obtain Social Security Administration (SSA) records, to 
afford the veteran VA examinations, and to determine whether 
the veteran engaged in combat with the enemy in Korea.

In July 2001, the RO issued a letter which further described 
the evidence needed to establish his claims, and advised the 
veteran that VA would assist him to obtain medical records 
identified as relevant.  In July 2001, the RO obtained the 
veteran's SSA records.  Those records however, did not 
provide evidence relevant to establish the veteran's claims 
for service connection for hearing loss, tinnitus, or 
frostbite, and did not address the etiology or onset of 
diagnoses assigned to a right shoulder disorder or a right 
hand disorder.

The RO scheduled the veteran for the necessary VA 
examinations in January 2001.  By a letter submitted in 
January 2001, the veteran's attorney stated that the veteran 
had previously submitted private clinical records sufficient 
for rating purposes and requested that previously submitted 
medical evidence be considered before VA examinations were 
ordered.  The veteran's representative did not, however, 
identify what records had been submitted that were relevant 
to establish the claimed disorders.

By a supplemental statement of the case (SSOC) issued in 
April 2002, the RO reminded the veteran that he had been 
requested to identify providers who had rendered relevant 
treatment, but that he had failed to respond.  The RO 
reminded the veteran that he had been advised that failure to 
report for scheduled VA examination could have adverse 
consequences, including denial of his claims.  The SSOC 
further noted that the veteran had failed to report for 
scheduled VA examinations, and claims were being denied on 
that basis.  The SSOC again advised the veteran of the 
enactment of the VCAA and of the regulations at 38 C.F.R. 
§ 3.159 detailing VA's duties to the veteran.  The veteran 
did not respond.  

The duties to inform the veteran of the evidence necessary to 
substantiate his claims, to notify him regarding his 
responsibility and VA's responsibility for obtaining such 
evidence, and the duty to assist the veteran in developing 
the facts of the claim, including as specified in the VCAA, 
have been met in this case.

A.  Claims for service connection 

The law provides that service connection may be granted for 
disability resulting from disease or injury that was incurred 
in or aggravated by a veteran's active service, or may be 
granted for a disease defined as chronic, to include organic 
disease of the nervous system, and which is manifested, 
generally to a degree of 10 percent or more, within a 
specified presumptive period after separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309.  

A veteran is also entitled to service connection for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Service connection may also be granted where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has the condition.  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. at 488, 495-96 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

38 U.S.C.A. § 1154(b) (West 1991) provides that, in the case 
of a veteran who engaged in combat with the enemy during a 
period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d). 

However, 38 U.S.C.A. § 1154(b) deals with the question of 
whether a particular disease or injury was incurred or 
aggravated in service-that is, what happened then-not the 
question of either current disability or a nexus to service, 
as to both of which competent medical evidence is generally 
required.  See, e.g., Caluza v. Brown, 7 Vet. App. at 504.  
While the provisions of 38 U.S.C.A. § 1154(b) lessen the 
evidentiary burden for combat veterans, these provisions 
apply only to the service incurrence element of a claim and 
not to the current disability and nexus elements.  The Court 
has emphasized that an unbroken line of cases since Caluza 
has held that the term "service connection" as used in 38 
U.S.C.A. § 1154(b) refers to proof of incurrence or 
aggravation of disease or injury in service rather than to 
the legal standard for entitlement to payments for a 
disability.  Kessel v. West, 13 Vet. App. 9 (1999) (en banc), 
opinion withdrawn and appeal dismissed on other grounds, 
14 Vet. App. 185 (2000).

Analysis, Claims for Service Connection for Hearing Loss, 
Tinnitus, and Residuals of Frostbite

The veteran's service medical records are devoid of 
complaints of or diagnosis or other medical evidence of 
hearing loss, tinnitus, or frostbite.  A November 1954 
separation examination disclosed no abnormalities.  The 
veteran's hearing whisper test results on separation were 
unchanged from the results on induction.

By a March 2001 decision, the Board advised the veteran that 
his claims of entitlement to service connection for bilateral 
hearing loss, tinnitus, and residuals of frostbite were being 
remanded.  The Board specifically stated that the evidence of 
record at that time established that the veteran had 
bilateral hearing loss, but that there was no medical 
diagnosis of residuals of frostbite.  The evidence also 
established that the veteran's served in Korea and worked 
with artillery.  The Board directed the RO to afford the 
veteran a VA audiologic examination to determine whether a 
diagnosis of tinnitus was appropriate and so that the 
etiology of the veteran's hearing loss and of tinnitus, if 
present, i.e., the cause of such disorders and possible 
relationship to the veteran's service, could be determined.  
The Board directed the RO to afford the veteran VA neurologic 
examination to determine whether residuals of frostbite were 
present, and, if so, to determine the likely etiology of the 
veteran's frostbite residuals, i.e., the cause of that 
disorder and possible relationship to the veteran's service.  
The Board's remand specifically advised the veteran that 
failure to report for a scheduled VA examination could have 
adverse consequences, including the possible denial of his 
claim.  

The veteran was scheduled for VA audiologic and neurologic 
examinations in January 2002.  The veteran did not report for 
those examinations.  The veteran did not request that the 
examinations be rescheduled, nor did he explain the 
circumstances resulting in his failure to report.  By a 
letter submitted in January 2002, the veteran's attorney 
stated that the veteran had been scheduled for VA 
examinations which were unnecessary because sufficient 
evidence for rating purposes had been submitted.  The 
attorney did not identify the evidence of record which he 
believed was sufficient to establish service connection.

The clinical evidence of record does establish, as the Board 
noted in its March 2001 Remand, that the veteran has a 
bilateral hearing loss disability.  The evidence obtained by 
the RO subsequent to that remand, including additional VA 
clinical records beginning in 1990, includes additional 
evidence showing that the veteran has hearing loss, but the 
Board is unable to find any medical opinion in this 
additional evidence which addresses whether the veteran has 
tinnitus or residuals of frostbite.  More importantly, the 
additional evidence contains no medical evidence or opinion 
as to the cause or approximate date of onset of a hearing 
loss disorder, other than to confirm that a hearing loss 
disorder was present prior to 1994, or as to the cause or 
onset of tinnitus or residuals of frostbite.  

The veteran and his attorney were notified by the Board's 
March 2001 decision that the Board had determined that the 
evidence of record at that time was not sufficient to 
establish the veteran's entitlement to service connection for 
hearing loss, tinnitus, or residuals of frostbite.  The 
veteran and his attorney were notified that the missing 
element in the evidence of record was medical opinion as to 
the cause of a current hearing loss disorder, and evidence 
both as to the presence of tinnitus and residuals of 
frostbite and the etiology or onset of such disorder(s), if 
present.  

VA scheduled the veteran for an audiology examination so that 
such opinion could be obtained, but the veteran did not 
report for the examination.  He was thereafter advised, as 
noted above in the Board's discussion of the duty to notify, 
that the claim of entitlement to service connection for 
hearing loss was denied because of the lack of evidence which 
might have been provided by that examination, but the veteran 
did not request that the examination be rescheduled.  

The veteran is encouraged to submit a claim of entitlement to 
service connection for hearing loss, tinnitus, or residuals 
of frostbite at such time as he becomes able to report for VA 
examination or is able to submit private clinical evidence 
specifically addressing diagnosis, etiology, and date of 
onset of the claimed disorders.  In particular, only private 
or VA clinical evidence discussing whether there is a 
relationship between the veteran's currently-diagnosed 
hearing loss and his service some 50 years ago, or explicitly 
assigning a diagnosis of tinnitus or residuals of frostbite, 
and indicating that likelihood that such disorder(s) is/are 
related to the veteran's service will establish the veteran's 
claims.  

The Board is sympathetic to the veteran's claim, and again 
notes that the veteran served in combat, in an area known to 
be cold, and was exposed to artillery noise.  However, 
without clinical confirmation of a relationship between the 
veteran's hearing loss and an incident of service, such as 
exposure to artillery noise, and without medical diagnosis of 
tinnitus and residuals of frostbite and confirmation of a 
relationship between the current disability and the veteran's 
service, the Board is unable to determine whether the 
statutory requirements for an award of service connection 
have been met.  

The Board is sympathetic to the veteran's beliefs that he has 
hearing loss, tinnitus, and residuals of frostbite which are 
related to his service in Korea.  The Board notes that he is 
competent to report symptoms he experienced in service; 
however, he is not qualified to render an opinion as to 
whether his current hearing loss, tinnitus, and residuals of 
frostbite, if present, are related to service.  See Routen, 
Espiritu, supra.  The Board has no authority to award service 
connection in the absence of medical evidence which confirms 
the diagnosis and at least places the issue of whether the 
statutory requirements have been met in equipoise.  In the 
absence of evidence required by statute, the claims must be 
denied.

Again, the Board encourages the veteran to submit his claims 
for service connection again, to provide VA with information 
identifying all clinical records of past treatment or 
diagnosis of the claimed disorders, and to appear for 
scheduled examinations as deemed necessary by VA, even though 
the veteran may believe he has already submitted similar 
evidence or established entitlement to service connection.  

B.  Requests to Reopen Claims

38 U.S.C.A. § 5108 provides that, to reopen a claim which has 
been denied, new and material evidence must be presented or 
secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  New 
and material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  No other standard than that 
articulated in the regulation applies to the determination in 
this case.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

38 C.F.R. § 3.156, as in effect prior to August 2001, which 
is applicable here because the veteran's claim was filed 
before that date, does not identify the qualities evidence 
must have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  It is 
reasonable to require evidence submitted since the prior 
final denial to "contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, supra, at 1363.  
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, as noted above, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000, so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board.  

1.  Request to Reopen Claim for Service Connection for Right 
Shoulder Disorder

The RO determined that previous rating decisions which denied 
a claim of entitlement to service connection for a right 
shoulder disorder were final, and advised the veteran that he 
had not submitted new and material evidence to reopen that 
claim.  In its remand issued in March 2001, the Board noted 
that the record reflected that there were additional VA 
clinical records, and SSA records, which might be relevant to 
this claim.  VA records are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
concluded that remand of the veteran's request to reopen his 
claim for a right shoulder disorder was required, and did not 
review the claim to determine whether new and material 
evidence had been submitted.

The claim now returns to the Board.  Before reaching the 
merits of the claim, however, the Board must determine 
whether new and material evidence has been submitted to 
reopen the claim.  38 U.S.C. § 7104(b); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  The record reflects that, by 
an August 1993 rating decision, the RO denied a claim for 
service connection for a right shoulder disorder.  After that 
rating decision was prepared, the veteran submitted evidence 
relevant to the claim, and indicated that there were 
additional VA clinical records at the VA Medical Center in 
Lincoln, Nebraska.  

The RO responded to that evidence with a letter that stated, 
"The duplicate photocopies of the attached service medical 
records provide no new evidence regarding this claim."  No 
additional rating decision was issued.  However, the evidence 
submitted by veteran in August 1993 also included a buddy 
statement regarding the circumstances of his shoulder injury 
and VA clinical records.  The August 1993 rating decision 
makes it clear that those items of evidence were not 
considered in that rating decision.  

In February 1994, the veteran submitted a letter which the RO 
interpreted as an attempt by the veteran to provide 
additional evidence regarding his claim for service 
connection for a right shoulder disorder.  In February 1994, 
the RO issued a rating decision indicating that the veteran's 
letter and attached photograph did not constitute material 
evidence, and advised the veteran that service connection 
remained denied for a right shoulder disorder.  

In April 1994, the veteran submitted a 5-page handwritten 
letter describing how the muscles in his right arm and 
shoulder were injured in an accident during a mission while 
loading artillery shells as part of a gun crew.  While this 
letter is lengthy and somewhat hard to read, the Board 
interprets this letter as a disagreement with the February 
1994 rating decision, and the preceding denial of service 
connection for a right shoulder disorder.  By a rating 
decision issued in June 1994, the veteran was advised that 
new and material evidence was required to reopen the claim, 
and that the evidence submitted was not new or material.  

The sequence of letters makes it clear that the veteran 
disagreed with the RO's rating decisions.  When a veteran 
submits a notice of disagreement, appellate review is 
initiated.  38 U.S.C.A. § 7105(a).  A notice of disagreement 
postmarked before the expiration of a one-year period from 
the date of mailing of notice of the initial review or 
determination will be accepted as timely.  38 U.S.C.A. 
§ 7105(b).

The rating decisions issued in August 1993 and February 1994 
had not yet become final when the veteran submitted his April 
1994 statement.  The Board believes that the veteran's April 
1994 statement constituted notice of disagreement.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) (VA must liberally 
read all documents or oral testimony submitted to include all 
issues presented); see also Douglas v. Derwinski, 2 Vet. App. 
103, 109 (1992) (VA is obligated to consider all issues 
reasonably inferred from the evidence of record). 

The Court has held that the filing of a NOD initiates the 
appeal process and that, where the RO has not yet issued a 
SOC as to the issues involved, a remand is required.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Therefore, 
the Board finds that this issue must be remanded so that the 
RO can issue a SOC and the veteran can be afforded the 
opportunity to perfect a timely Substantive Appeal (VA Form 
9).  Since the August 1993, November 1993, and February 1994 
rating decisions were not final when the veteran indicated 
disagreement with those decisions, the veteran is entitled to 
completion of adjudication of that claim.  See Hanson v. 
Brown, 9 Vet. App. 29, 31-32 (1996) (unadjudicated claim 
normally remains open and pending unless withdrawn); Meeks v. 
Brown, 5 Vet. App. 284, 287 (1993) (claim before RO remains 
pending until final decision is rendered); 38 C.F.R. 
§ 3.160(c) (defining pending claim as "an application, formal 
or informal, which has not been finally adjudicated").  

The August 1993 rating decision which denied entitlement to 
service connection for a right shoulder disorder is not 
final, and the claim remains open and pending.  

2.	Request to reopen claim for service connection for a 
gunshot wound, right hand

By a rating decision issued in June 1990, the RO denied a 
claim of service connection for residual of a gunshot wound 
to the right hand.  The veteran did not appeal that 
determination, and the rating decision became final.  
38 U.S.C.A. § 7015.  The evidence of record at the time of 
that final decision consisted of the veteran's service 
medical records and the report of VA examination conducted in 
April 1990.  

The evidence submitted since that time includes the summary 
of a February 1990 to April 1990 VA hospitalization, which 
states that the veteran was in direct combat in Korea and had 
"a shrapnel wound in his right palm."  The additional 
evidence includes numerous VA clinical records dated from 
1990 through October 2002.  These records refer to an injury 
of the right hand, or to a scar on the veteran's right hand, 
but do not include any references which describe that scar as 
a gunshot wound scar.  For example, the report of a Social 
and Industrial Survey conducted in October 1990 states that 
the veteran sustained an injury to the right hand while 
loading shells and sustained a crush injury to the right 
wrist.  

In a February 1993 statement, the veteran stated that he had 
stitches in his right hand, but did not provide other details 
of the injury.  A buddy statement submitted on the veteran's 
behalf from V.R.R. states that he observed the veteran's hand 
get crushed by a shell weighing, by his estimate, about 200 
pounds.  The veteran submitted numerous letters and 
statements consistent with V.R.R.'s account.

An October 1996 SSA decision states that the veteran has a 
hand disorder, but does not include a more specific 
description or reference a gunshot wound.  In a September 
1997 claim, the veteran sought service connection for a right 
hand disorder, but did not describe that disorder as a 
gunshot wound.  In an August 1997 statement, an individual 
whose letter reported being acquainted with the veteran for 
more than 50 years stated that the veteran's letters during 
service stated that he had injured his right hand and 
shoulder carrying heavy shells, and the friend noted 
observing that the veteran was not able to do some things 
that required use of the right hand and shoulder that he had 
been able to do before service, but the friend did not 
describe the veteran's right hand injury as a gunshot wound.

On VA examination conducted in March 1998, the veteran 
reported to the examiner that he injured his right hand and 
shoulder carry large munitions and also reported that he fell 
on his right hand, injuring it, during service.  The veteran 
did not report that he sustained a gunshot wound of the right 
hand, and no diagnosis of a gunshot wound of the right hand 
was assigned.

By an April 1998 rating decision, the RO determined that no 
new and material evidence had been submitted to reopen a 
claim for a gunshot wound, right hand.  The Board agrees 
that, to the extent that the veteran's claim for service 
connection for a right hand disorder is interpreted as a 
claim for service connection for a gunshot wound to that 
hand, no new and material evidence had been submitted to 
reopen that claim, as there was no lay contention or clinical 
evidence that the veteran had sustained a gunshot wound to 
the right hand.

Following the Board's remand of the claim in March 2001, 
additional SSA records and VA clinical records were obtained.  
Some of the VA clinical records refer to the veteran as 
having been wounded in combat, or the like.  However, there 
is no clinical evidence describing or diagnosing a gunshot 
wound.  

The Board is unable to find any new or material evidence 
which establishes or raises a possibility that the veteran 
sustained a gunshot wound to the right hand in service.  In 
the absence of any new clinical evidence that the veteran has 
a gunshot wound, or any diagnosis of a gunshot wound, and in 
the absence of a clear allegation from the veteran that he 
sustained a gunshot wound of the right hand, the claim of 
entitlement to service connection for a gunshot wound, right 
hand, is not reopened.

As noted above, denial of the request to reopen a claim for 
service connection for a gunshot wound does not preclude 
adjudication of a claim of entitlement to service connection 
for a right hand disorder other than a gunshot wound.  That 
claim is addressed in the Remand, below.


ORDER

The appeal for service connection for bilateral hearing loss 
is denied.

The appeal for service connection for bilateral tinnitus is 
denied.

The appeal for service connection for residuals of frostbite 
is denied.

The request to reopen a claim of entitlement to service 
connection for a gunshot wound, right hand, is denied.


REMAND

As discussed above, a claim of entitlement to service 
connection for a right shoulder disorder is open and pending.  
The RO should issue a statement of the case, in accordance 
with Manlincon v. West, 12 Vet. App. 238 (1999).  The RO must 
complete adjudication of the issue before the Board may 
complete appellate review of the claim for TDIU before the 
Board for appeal, because the outcome of the claim of 
entitlement to service connection for a right shoulder 
disorder may affect the outcome of the claim for TDIU.  
Because these claims are inextricably intertwined, the issue 
of service connection for a right shoulder disorder must be 
addressed on Remand, and the claim returned to the Board, if 
the decision remains adverse to the veteran and he submits a 
timely substantive appeal after the issuance of a SOC.  See 
Chairman's Memorandum 01-02-01 (Jan. 29, 2002).

It appears, as noted in the Introduction, above, that the 
veteran has attempted to raise a claim of entitlement to 
service connection for a right hand disorder other than a 
laceration of the palm, for which service connection has 
already been granted, and other than a gunshot wound of the 
right hand, for which a claim has been previously denied and 
the reopening of which is denied herein.  The clinical 
evidence of records suggests that the veteran does have 
disorders of the right hand other than a laceration.  This 
claim has not been adjudicated by the RO, and is referred to 
the RO for any necessary action.  However, this claim must be 
adjudicated before appellate review of the claim of 
entitlement to TDIU, which is before the Board on appeal, can 
be completed, as the claim for TDIU is inextricably 
intertwined with the claim for service connection for a right 
hand disorder.

In this regard, the veteran should be given a complete 
examination by VA prior to final adjudication of the claim.  
VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2002).  

By a claim submitted in October 1994, the veteran sought 
service connection for PTSD.  By a rating decision issued in 
February 1997, the veteran was granted service connection for 
PTSD, and a 30 percent initial evaluation was assigned, 
effective in July 1994.  In a statement received by VA on 
November 24, 1997, the veteran stated he wanted to "reopen" 
his claim for "an increase" in the evaluation assigned for 
his service-connected PTSD.  The RO interpreted this 
statement as a new claim for an evaluation in excess of 30 
percent, and denied the claim for an increase  in an April 
1998 rating.  Following the Board's grant of an increased 
rating to 50 percent, in its March 2001 decision, the RO 
assigned November 24, 1997, as the effective date for the 
increase.  Pursuant to 38 C.F.R. § 3.400(o)(2), the effective 
date for an increase of disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date, otherwise, the 
effective date is the date of receipt of the claim.  In the 
present case, the claim for increase was received November 
24, 1997.  If there is evidence of increased disability 
during the one year period prior to November 24, 1997, a 
basis for an earlier effective date may be presented.  In 
particular, the Board notes that VA clinical records prior to 
December 1, 1997 are considered as constructively part of the 
record.  Thus, the Board must insure that all such evidence 
is a part of the record before the Board for review.

Finally, the Board notes that the issue of entitlement to a 
total disability rating based on individual unemployability 
due to a service-connected disability (TDIU) is inextricably 
intertwined with the above described service connection and 
earlier effective date issues.  Thus, the veteran's TDIU 
claim must be deferred pending the outcome of his other 
claims.  See Holland v. Brown, 6 Vet. App. 443 (1994).  It 
also appears that development pertinent to the TDIU issue 
should be accomplished.  The determination of disability 
ratings for each service-connected disability is an integral 
part of the evaluation of a TDIU claim. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue a statement of 
the case concerning the issue of 
entitlement to service connection for a 
right shoulder disorder.  Manlincon, 
supra.  If, and only if, the veteran 
indicates he wishes to pursue this claim 
through the filing of a timely 
substantive appeal should the RO conduct 
the development described below relative 
to the right shoulder and, if the 
decision remains adverse to the veteran, 
return this claim to the Board. 

2.  The RO should ask the veteran if he 
has been treated at any VA Medical Center 
(VAMC) other than in Lincoln, Nebraska.  
The RO should take appropriate steps to 
obtain any additional VA treatment 
records for treatment of any disorder or 
disability dated since October 2002 from 
each identified VA facility.

The RO should obtain complete VA records 
of the veteran's 1990 and 1991 VA 
treatment of the right shoulder, 
including the complete physician notes, 
admission history and physical, and all 
consultation reports, operative records, 
and reports of imaging examinations 
associated with a March 1991 VA 
hospitalization in Lincoln, Nebraska for 
right shoulder surgery, and the RO should 
obtain the complete outpatient record 
prior to that surgery.  

3.  The RO should afford the veteran the 
opportunity to identify any VA or non-VA 
clinical records which reflect treatment 
or diagnosis of a right shoulder disorder 
or a right hand disorder (other than a 
gunshot wound or laceration scar).  In 
particular, the veteran is advised that 
clinical records of any type, employment 
medical records, insurance examination 
records, or other types of record 
proximate to service could be of 
assistance to the veteran in establishing 
his claim.  Obtain records from each 
health care provider the veteran 
identifies.
  
4.  Additionally, the RO should ask the 
veteran if he was treated for PTSD at any 
VA facility other than the Lincoln VAMC 
between November 24, 1996, and November 
24, 1997.  The RO should then take 
appropriate steps to assure than all VA 
clinical records relevant to treatment of 
the veteran's PTSD for this time period 
have been obtained.  

5.  After the development described above 
is completed, the veteran should be 
afforded orthopedic, neurologic, or other 
examinations as necessary to determine 
whether he has any right hand disability 
other than a laceration scar, and to 
determine the etiology and onset of a 
right shoulder/upper extremity disorder, 
if present.  The examiner(s) should 
assign a diagnosis for each right hand 
and/or right shoulder/upper extremity 
disorder currently present, and the 
examiner(s) should state whether it is at 
least as likely as not (50 percent 
likelihood or greater) that the veteran 
has a current right hand disorder (other 
than a laceration of the palm or gunshot 
wound) or a right shoulder disorder that 
was incurred in, manifested in, or is 
etiologically due to, his service.  

6.  After adjudicating all pending claims 
for service connection, including the 
claims for service connection for a right 
shoulder/upper extremity disorder and a 
right hand disorder (other than a 
laceration of the palm or a gunshot 
wound), the RO should schedule the 
veteran for evaluations as necessary to 
determine the current impact of each of 
his service-connected disabilities on his 
industrial capacity.  

The veteran's service-connected 
disabilities should be evaluated for the 
specific purpose of assessing the 
relative degree of industrial impairment, 
in light of the veteran's recorded 
medical, educational, and vocational 
history. 

Each examiner must express an opinion as 
to the degree of interference with 
ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected disorders, as 
distinguished from his nonservice-
connected disorders, without regard to 
the age of the veteran.  The examiners 
must provide a complete rationale for all 
conclusions and opinions.  

7.  Upon completion of the above 
development, the RO should readjudicate 
the issues on appeal.  If any claim 
remains denied, the case should be 
processed in accordance with appropriate 
appellate procedures, including the 
issuance of a supplemental statement of 
the case.  The veteran and his 
representative should be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

